Citation Nr: 0815614	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-05 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to vocational rehabilitation benefits under the 
provisions of Chapter 31, Title 38, United States Code.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1992 to May 2000.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected disabilities are migraine 
headaches, rated as 30 percent disabling, and multiple 
sclerosis, also rated as 30 percent disabling.  The veteran's 
current combined service-connected disability rating is 50 
percent.  

3. The veteran's vocational goal of becoming a 
broadcast/sound technician is suitable and is reasonably 
feasible.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
benefits under Chapter 31, Title 38, United States Code, have 
been met. 38 U.S.C.A. §§ 3101, 3102, 3106, 3107 (West 2002); 
38 C.F.R. §§ 21.1, 21.35, 21.40, 21.50, 21.52, 21.53, 21.57, 
21.184, 21.198, 21.362 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service-connected disabilities are migraine 
headaches, rated as 30 percent disabling, and multiple 
sclerosis, also rated as 30 percent disabling.  The veteran's 
current combined service-connected disability rating is 50 
percent.  The claims file contains medical reports pertaining 
to the severity of the disorders, including a neurological 
examination report prepared by a fee basis examiner at the 
request of the VA in February 2003.  It was noted that the 
veteran reported that since 1997 he had symptoms about once a 
month for 24 to 48 hours with the appearance of violent 
headaches.  Medication reportedly gave considerable pain 
reduction.  It was also noted that he had a diagnosis of 
multiple sclerosis in 1998 following symptoms of blackouts, 
severe fatigue, dizziness, memory disturbance and depression.  
He reportedly had been injecting himself once a week with 
Avonex for a year.  He noted symptoms of a disturbance of 
feeling in his feet for a month, and a distinct equilibrium 
disturbance.  On examination, he was alert, completely 
oriented and clearly aware.  His disposition was balanced, 
and his formal thought content was regular.  There were no 
immediately apparent disturbances of thought functions and 
cognitive functions.  His attention was good, and attention 
span was regular.  On neurological examination, motor, and 
strength examinations, no abnormalities were noted.  The 
examiner concluded that from the neurological viewpoint it 
was suggested he had "a multiple sclerosis with attack 
development and as yet nearly complete remission which was 
treated with Avenx."  It was stated that the veteran was no 
longer fit for service, but his neurological status at the 
moment certainly allows every full shift activity in the 
course of which appear to require simple physical activities 
with the exception of equilibrium sense and permanent 
physical activity.  It was further stated that during a 
migraine attack, the veteran was not fit for work.  The 
frequency of the attacks lies at about one day per month.  
Beyond these times, there exists no reduction of the 
performance capability traceable back to the migraine.  

An application for vocational rehabilitation benefits was 
received from the veteran in October 2003.  He later 
specified that his chosen goal was to become a sound 
engineering technician or broadcast/sound technician.  

A VA narrative intake report which was prepared in connection 
with the claim reflects that the veteran had been a personnel 
administration specialist in the military.  His highest level 
of education was completion of high school in 1991.  He 
indicated that he favored work involving music.  He reported 
skills involving the use of various computer programs.  He 
reported occupational experience as a cashier and clerk.  His 
current employment was as an operations assistant.  

A Counseling Record - Narrative Report dated in October 2004 
reflects that a VA vocational rehabilitation counseling 
psychologist noted that the veteran was unable to work long 
shifts or irregular hours.  It was stated that this 
disability impaired the veteran's ability to function in a 
work setting.  It was also stated that the veteran was unable 
to maintain his concentration during extended work hours.  

A counseling report dated in January 2005 was prepared by a 
fee basis psychologist.  It was noted that the purpose of the 
counseling session was for collection of data for use in the 
determination of feasibility of services.  The veteran 
reportedly arrived promptly to the appointment dressed in 
clean, casual attire.  His appearance was neat and well 
groomed.  He was friendly and cooperative throughout the 
interview.  He maintained good eye contact, but appeared 
tired from sitting, rising periodically to stretch.  He was 
alert and focused, and his responses were concise and 
relevant.  He was employed as an operations specialist 
working 32 hours a week.  The veteran reportedly exhibited 
the essential symptoms of a sub threshold mood disorder due 
to multiple sclerosis.  Symptoms reportedly included 
insomnia, low energy, low self esteem, poor concentration, 
difficulty making decisions, and periodic feelings of 
hopelessness.  He had graduated from high school, though he 
had repeated grades.  He stated that he had only been 
interested in sports and had been a star athlete.  He 
reported having excellent proficiency using computers.  

Regarding his disabilities, it was noted that he reported 
that he had migraine headaches once or two times each month.  
Sometimes they were so painful that he was completely unable 
to work.  The veteran cited on the job stress, multiple 
sclerosis, irregular work hours, and the disruption of his 
sleep/wake cycle as aggravating factors.  The veteran also 
indicated that he should avoid hot environments, driving at 
night, emotional distress, and working alone.  He reportedly 
could stand, walk, and climb occasionally.  It was noted that 
the intensity of his disability was unpredictable.  It was 
further stated that he had a good work ethic, motivation to 
remain productive, and he was very interested in pursuing a 
career which would not aggravate his medical problems.  On 
testing, his IQ score was average.  

A strong interest explorer test showed a high level of 
interest in music and arts.  It was noted that the veteran 
was seeking Chapter 31 assistance to attend an educational 
facility in order to obtain employment in music production.  
He reported that he had worked part time giving concerts.  He 
claimed to have written 150 songs, but had not sold them.  He 
said that he was proficient in using specialized music 
software.  He reported volunteering in a recording studio, 
and said that he owned his own 16 track, 138 virtual track 
recording studio.  The veteran did not report a position 
description for his current job (as a civilian employee of 
the military), but he stated that long shifts lasting as much 
as 16 to 24 hours at a time, and frequent talking require in 
that job aggravated his disabilities.  The examiner noted 
that the veteran's test scores indicated a need for remedial 
education, but that the veteran had the intellectual ability 
for remedial and postsecondary education.  The examiner 
concluded that the veteran's medical conditions do not appear 
to cause severe impairments of his functional abilities at 
this time.  He reportedly retained some skills that could be 
applied to future employment.  

A vocational rehabilitation case note dated in July 2005 
reflects that the veteran was enrolled in the recording arts 
program as of June 2005.  He was attending full time, and was 
planning to obtain a bachelor's degree.  It was noted that he 
was using his GI bill benefits to attend the school.  

A vocational rehabilitation case note dated in August 2005 
reflects that the veteran had provided job descriptions of 
jobs he would be able to do with his degree, but the 
vocational rehabilitation counselor had determined that all 
but one of the jobs required significant experience in the 
entertainment industry, and the veteran would not have been 
qualified for them.  The counselor concluded that the 
veteran's vocational rehabilitation goal was not suitable, as 
there were very few jobs in the United States in that 
industry, and the it would be hard to obtain employment 
without any networking contacts.  

The evidence contained in the claims file also includes 
printouts from a web site pertaining to statistics regarding 
positions for sound engineering technicians and broadcast 
technicians.  For sound engineering technicians, it was noted 
that there were currently 12,800 such positions in the 
country, and that there would be an estimated 640 openings 
per year.  For broadcast technicians, it was noted that there 
were currently 35,400 positions, and expected job opening of 
1,270 per year.    

The purposes of vocational rehabilitation and educational 
(VRE) benefits provided in chapter 31, title 38, United 
States Code, is to enable veterans with service-connected 
disabilities to become employable and to obtain and maintain 
suitable employment. 38 U.S.C.A. § 3100 (West 2002).  A 
veteran who meets the criteria for basic entitlement may be 
provided a program of rehabilitative services which may 
include medical, diagnostic, counseling, educational, 
vocational, and/or employment services, among other services, 
as are determined to be needed and appropriate. 38 C.F.R. § 
21.35(i) (2007).

The regulations provide that, during evaluation and planning 
status, it should be determined whether the veteran has an 
employment handicap under § 21.40(b) and whether achievement 
of a vocational goal is feasible. See 38 C.F.R. §§ 
21.184(a)(1), 21.50 (2007).  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.74 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status." See also 38 C.F.R. §21.188 
(2007).  The Board also notes that 38 C.F.R. § 21.51(g) 
(2007) states that if a veteran is found to not have an 
employment handicap, a separate determination of his 
eligibility for employment assistance will be made under 38 
C.F.R. § 21.47 (2007).

There are three basic requirements for eligibility for 
Chapter 31 vocational rehabilitation benefits.  The first 
requirement is that veteran has a service-connected 
disability of 20 percent or more and is determined to be in 
need of rehabilitation to overcome an employment handicap. 38 
U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The second requirement 
is that the services necessary for training and 
rehabilitation must be identified by VA and the veteran. 38 
C.F.R. § 21.1(b)(2).  The third requirement is that VA and 
the veteran must develop a written plan describing the 
program goals and the means through which those goals will be 
achieved. 38 C.F.R. § 21.1(b)(3).

The term "vocational goal" is defined by statute as gainful 
employment consistent with the veteran's abilities, 
aptitudes, and interests. 38 U.S.C.A. § 3101(8).  In order to 
find that the achievement of a particular vocational goal is 
reasonably feasible, the facts must show that the effects of 
the veteran's service-connected and non-service-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment. 
38 C.F.R. § 21.35(h)(2).  The criteria for feasibility are: 
(1) a vocational goal must be identified; (2) the veteran's 
physical and mental conditions must permit training to begin 
within a reasonable period; and (3) the veteran must possess 
the necessary educational skills and background to pursue the 
goal. 38 C.F.R. § 21.53(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to vocational rehabilitation benefits 
under Chapter 31, Title 38, United States Code.  It is not 
disputed that the veteran is currently assigned a 50 percent 
disability evaluation for a gastrointestinal disability and 
has a serious employment handicap.  

The Board concludes that the veteran's vocational goal is 
suitable and is reasonably feasible at this time.  The Board 
notes that the goal was found to be unsuitable based on two 
reasons.  First, that the job of sound technician would 
require long hours and stress which would be precluded by the 
veteran's service-connected disabilities.  The Board has 
noted that the psychology report reflects that the veteran 
experienced exacerbation of symptoms due to long hours.  
However, such comments must be viewed in the context of his 
occupation as a civilian employee of the military taking 
unusually long shifts of 12 to 24 hours.  Moreover, the Board 
notes that there is no evidence of record to indicate that 
all sound engineering and broadcast technician positions 
would require long hours.  Based on these factors the Board 
finds that the goals are not unsuitable or infeasible due to 
concerns regarding exacerbations of symptoms of the veteran's 
disabilities.

The second reason for denial of the claim was the conclusion 
that the types of jobs sought by the veteran were found in 
insufficient numbers.  The Board notes, however, that the 
statistics shown above indicate that for sound engineering 
technicians, it was noted that there were currently 12,800 
such positions in the country, and that there would be an 
estimated 640 openings per year.  For broadcast technicians, 
it was noted that there were currently 35,400 positions, and 
expected job opening of 1,270 per year.  Thus, substantial 
numbers of these positions would be available in the future, 
and the goal is not rendered unsuitable or infeasible on that 
basis.    

Based on the foregoing, the veteran Therefore, the Board 
finds that the pursuit of the veteran's vocational goal is 
suitable and feasible. Accordingly, entitlement to vocational 
rehabilitation benefits under Chapter 31, Title 38, United 
States Code is warranted.


ORDER

The veteran's vocational goal of becoming a sound engineering 
technician or broadcast/sound technician is suitable and is 
reasonably feasible.  The appeal seeking entitlement to 
vocational rehabilitation benefits under the provisions of 
Chapter 31, Title 38, United States Code is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


